Citation Nr: 0108921	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  98-06 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel





INTRODUCTION


The veteran had active military service from July 1974 to 
July 1977.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a June 1997 rating decision, 
in which the RO denied the veteran's claim for service 
connection for PTSD.  The veteran filed an NOD in February 
1998, and the RO issued an SOC that same month.  The veteran 
filed a substantive appeal in April 1998.  Thereafter, the 
veteran's appeal came to the Board, which, in a June 1999 
decision, remanded the appeal to the RO for additional 
development.  A Supplemental Statement of the Case (SSOC) was 
issued in October 1999.  Subsequently, the veteran's appeal 
was returned to the Board, which, in a March 2000 decision, 
remanded the appeal to the RO for still further development.  
An SSOC was issued in November 2000.  

The Board also notes that, on May 10, 1999, the veteran 
executed a VA Form 21-22, in favor of The American Legion 
(AL).  At that time, the veteran was being represented by the 
Disabled American Veterans (DAV).  Written acknowledgment of 
the new appointment was entered on the form by the RO that 
same month.  On the previous Form 21-22, executed in favor of 
DAV, a written indication of revocation, entered on the same 
date as the new appointment, was made.  One week later, the 
RO received a memorandum from AL requesting that the 
veteran's claims file be transferred from the Manchester RO 
to the AL office at the White River Junction RO, so the 
organization could conduct a review of the file.   

In July 1999, the RO received a letter from AL in which the 
organization requested that its power-of-attorney be revoked.  
The letter noted that it was AL's policy not to become 
involved with cases already in appellate status, and thus 
they could not act as the veteran's representative.  
Subsequently, in June 2000, the RO notified the veteran by 
letter that AL had requested its power-of-attorney to be 
revoked, and indicated that, under the law, the veteran's 
representative remained DAV.  Furthermore, the RO asked the 
veteran whether he still wished to be represented in his 
appeal, and if so, whether he wished to be represented by DAV 
or some other representative.  No response was received by 
the RO from the veteran.  Given the lack of response from the 
veteran, and the continued representation by DAV, reflected 
in their filing of an Appellant's Brief as well as a 
Statement of Accredited Representative in lieu of a VA Form 
646, the Board recognizes DAV as the veteran's representative 
with respect to the issue of PTSD currently on appeal.  


REMAND

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

Furthermore, very recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which, in pertinent part, modified and clarified VA's duty to 
assist a claimant in evidentiary development.  See the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  See generally 
Holliday v. Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 
2001).  

A review of the evidence of record reflects that the RO 
contacted both the Naval Historical Center and the 
Environmental Support Group (redesignated the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)), in 
an attempt to verify the veteran's claimed stressor incident.  
The veteran contended that a sailor aboard the USS NASHVILLE 
(LPD-13), nicknamed "[redacted]", had been thrown overboard and 
killed by members of the ship's crew.  The veteran had 
reportedly witnessed the incident, and had later been 
threatened by those individuals who had carried it out.  The 
veteran has stated, however, that he cannot remember the 
month, day, or year when the incident occurred.  

In October 1996, the RO had requested, from the Naval 
Historical Center, deck logs of the USS NASHVILLE for the 
years 1975-77.  Later that month, the RO received command 
histories of the USS NASHVILLE for the years 1976 and 1977.  
Neither command history reported the death of a member of the 
ship's crew.  The RO did not receive a command history for 
1975, and subsequent requests to the Historical Center for 
deck logs pertaining to 1975 went unanswered.  With respect 
to USASCRUR, the RO received a ship's history pertaining to 
the USS NASHVILLE in 1977, and the records facility reported 
that any additional search could not be conducted without 
more specific information.  The ship's history did not report 
the death of any member of the crew.  

The Board observes that, when the RO requested information 
from the Naval Historical Center in 1996 and 1997, the 
address of that records facility was 901 M Street SE, 
Washington, DC.  In the course of investigating the matter on 
appeal, we note that the Naval Historical Center's current 
address is Building 57, 805 Kidder Breese Street SE, 
Washington Navy Yard, DC.  

The Board is cognizant of the enhanced scope of the duty to 
assist claimants embodied in the VCAA.  Therefore, with this 
in mind, we believe that an additional attempt should be made 
to verify whether any crewmember aboard the USS NASHVILLE was 
killed in 1975.  In this respect, a request for the deck logs 
or command history for the time period in question should be 
made to the Naval Historical Center at its new address.

Although the Board would not presume to be authoritative with 
regard to Navy records, it appears that command histories and 
ships' histories contain an overview of a ship's activities, 
but do not include detailed reports pertaining to a given 
vessel's personnel and incidents involving them.  It may be, 
therefore, that the daily deck logs must be consulted in 
order to ascertain whether, and, if so, under what 
circumstances, an individual crewmember went overboard.

Therefore, while the Board regrets the delay in remanding 
this claim for a third time, under the circumstances set 
forth above, the veteran's appeal is hereby REMANDED to the 
RO for the following action:

1. The RO should ask the veteran whether 
he has received any treatment for PTSD 
since October 1996.  Based upon his 
response, the RO should obtain copies 
of any pertinent treatment records 
referable to treatment from the 
identified source(s), and associate 
them with the claims folder.  

2. The RO should ask the veteran whether 
he has any additional information 
regarding his claimed in-service 
stressor, i.e., specific details of 
the claimed stressful events, such as 
approximate dates, locations, detailed 
descriptions of pertinent events, and 
identifying information concerning any 
other individuals involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying detail.  The veteran is 
reminded that such requests are for 
his benefit, and that it is much more 
helpful to his claim if he can provide 
information that narrows the range of 
time in which his alleged stressor 
occurred, e.g., by indicating the 
date, the location of his ship, etc.  
Any additional information provided 
should be associated with the claims 
folder.  

3. The RO should then request, from the 
Naval Historical Center, either the 
deck log or command history, whichever 
would be more likely to document 
whether a member of the crew was lost 
overboard, for the USS NASHVILLE for 
the year 1975.  If, in the opinion of 
the Naval Historical Center, the deck 
logs are clearly the more useful 
resource for this purpose, deck log 
information should also be provided 
for the years 1976 and 1977, since the 
command histories previously furnished 
were silent as to any incidents 
involving a crew member going 
overboard.  In the alternative, if the 
Naval Historical Center deems it 
advisable to review the deck logs and 
provide the RO with a report as to 
their contents (e.g., by furnishing 
copies of those log entries which are 
responsive to the request), that 
should be accomplished.  The request 
should be addressed to:

Ships Deck Logs Section 
Naval Historical Center 
Building 57
805 Kidder Breese Street SE 
Washington Navy Yard, DC  20374-5060  

A record should be made of the results 
of any such search, and if the deck log 
or command history for 1975 are not 
found, this should be documented by the 
Naval Historical Center for the record.  
Moreover, if, as a result of any 
development undertaken by this Remand, 
it would be logical to contact other 
agencies, for example, resubmission of 
evidence to USASCRUR, to establish the 
occurrence of a stressful event, or to 
verify other events, that development 
should be accomplished.  

4. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that the aforementioned 
development action has been conducted 
and completed in full, and that all 
procedural development required by the 
Veterans Claims Assistance Act of 2000 
has been accomplished.  If any 
required action is incomplete, 
appropriate corrective action is to be 
implemented.  Thereafter, the RO 
should review the evidence of record 
and enter its determination with 
respect to service connection for 
PTSD.  Whether a new psychiatric 
examination should be sought is left 
to the discretion of the RO.  

5. With regard to the instructions set 
forth above, the Board hereby informs 
the veteran of his obligation to 
cooperate by providing the requested 
information to the extent possible, 
and by reporting for any scheduled 
examination.  The veteran is further 
advised that any failure to cooperate 
may result in adverse action pursuant 
to 38 C.F.R. §§ 3.158, 3.655 (2000).  

6. If the decision remains adverse to the 
veteran, the RO should issue an SSOC, 
a copy of which should be provided to 
the veteran, and his representative.  
Thereafter, the veteran and his 
representative should be given the 
opportunity to respond.  The case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order, following 
appropriate appellate procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).




